DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive. 
After an overview of the claimed invention, the applicant’s first argument seems to be that Huang stores the document identifier with the metadata, while the claimed invention ties the metadata to the document identifier via a list. However, the assertion that because the claimed invention seeks to separate the two that the document identifier is not metadata seems non-sensical to the examiner, as a document identifier is the ideal embodiment of metadata, regardless of where, or with what else, it is being stored.
Putting that aside, while there is no indication in Huang that the document identifier is only stored in with the other metadata, nor is it unreasonable to consider the index to be a type of document identifier, and thus stored in the index repository without the accompany other metadata, the main issue of note here is the list containing document identifiers linked to metadata. So, while Huang may certainly imply this practice, it is Skidmore which more effectively discloses this. Specifically, Skidmore states (Skidmore col 6, lines 54-58, “Item data stored in item data repository 412 may include any information related to each item. For example, item data may include, but is 
Regarding the teaching of the claimed inventions regarding the location of the document identifier, while the amended claims do assert that there is a list associating the document identifier with the metadata, it does NOT also assert that the document identifier must always be separate from the other metadata. As such, the claims as written do not clash with the teachings of Huang and/or Skidmore.
The addressed arguments having been found unpersuasive, and the remining arguments being reliant on them, the previously given rejection of claims 1-7 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 A1, further in view of Skidmore, et al. US Pat 9996535 B1.
Regarding claims 1 and 5, Huang, et al. teaches receiving the document, metadata containing information contextually similar to the document, and a document identifier associated with the document (Huang, et al. [0012]: "there is provided a method for creating a search index for an object to be searched, comprising; receiving the object to be searched;", [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data preprocessing module 102.", [0031]: "The metadata may be automatically generated by the data pre-processing module 102 or added by the administrative user"), where Huang, et al. defines that metadata may include information equivalent to a document identifier such as an electronic signature used to indicate storage location and to help retrieving the document (Huang, et al. [0031]: "For instance, document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information:, which includes e.g., [...] rights management and electronic signature, to enable functions such as indicating storage location, [...] and to help retrieving and confirming the required document resources.").
Huang, et al. does not teach extracting keywords from the document and store the keywords in a meta-document, or associating the document identifier with the metadata in the form of a list. Skidmore, et al. teaches keywords from the document and store the keywords in a meta-document (Skidmore, et al. col 10, lines 12-14, "One or more natural language processing techniques may be used to determine and/or output metadata associated with the item such as one or more tags and/or keywords."); and associating the document identifier with the metadata in the form of a list (Skidmore col 6, lines 25-28, “The illustrative operating environment shown in FIG. 4 includes an electronic catalog system 400 that enables users to browse and/or select items (such as items listed in an electronic catalog and/or library).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that to enable keyword searching directly from the metadata, they would combine the keyword extraction and storage within metadata from Skidmore, et al. with the document metadata usage from Huang, et al.
Huang, et al. has been previously shown to teach where the metadata contains the document identifier, and as Huang, et al. defines a document object as containing the document metadata (Huang, et al. [0031]: "document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information") then Huang, et al.'s storing of document objects in the information repository shows storing the list comprising the association between the document identifier and the metadata in the database arrangement (Huang, et al. [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data pre-processing module 102."). This is true also because while Huang et al. does not teach the list specifically, the list as described by he claimed invention falls under the definition of the document objects from Huang et al.
Huang, et al. does not teach providing, to the indexing server, the metadocument and the document identifier. As with Huang, et al., Skidmore, et al.'s metadata can include a document identifier (Skidmore, et al. col 10, lines 44-47, "Metadata may be retrieved for items based on a document creation time, publication date, author, document history, item data, and/or other properties associated with the item."). Thus Skidmore, et al. teaches providing, to the indexing server, the meta-document and the document identifier (Skidmore, et al. col 10 line 65 - col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that in order to do keyword searches when the source documents are not necessarily accessible they would combine the metadata construction from Huang, et al. with the keyword inclusion and metadata retrieval of Skidmore, et al.
Huang, et al. does not teach receiving the meta-document and the document identifier from the support server. Skidmore, et al. teaches receiving the meta-document and the document identifier from the support server (Skidmore, et al. col 10 line 65 -col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books."), where the support server is analogous to the taxonomy data repository (Skidmore et al. col 6, lines 34-36, “Taxonomy data repository 434 may store item content metadata, hierarchical content metadata, data structures, hierarchal data organizations, and/or other data”).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that in order to do keyword searches when the source documents are not necessarily accessible they would combine the metadata construction from Huang, et al. with the keyword inclusion and metadata retrieval of Skidmore, et al.
Huang, et al. does not teach extracting keywords from the meta-document. Skidmore, et al. teaches extracting words from the meta-document (Skidmore, et al. col 11, lines 3-5, "A non-limiting example of hierarchical content metadata includes the total frequencies of occurrences, and/or counts of metadata, tags, and/or keywords.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art it combining Skidmore, et al. with Huang, et al., that in order to do a keyword search using only the metadata instead of the source documents one would combine the metadata from Huang, et al. with the extraction of keywords from metadata from Skidmore, et al.
Huang, et al. teaches crating an index of the metadata and thus creating the index for retrieving information contextually similar to the document that is associated with the document identifier, wherein the index comprises the document identifier listed corresponding to the extracted keywords and the document identifier associated with the extracted keywords in the created index refers the metadata listed corresponding to the document identifier in the database arrangement (Huang, et al. [0033]: "The object indexing module 108 performs such as words grouping and semantic analysis on the objects in each category, establishes indexes and stores the index data into the index repository 110."), where in Huang, et al. the object refers to a document object, defined as an object containing metadata about a document, as previously laid out.
Regarding claims 3 and 7, Huang, et al. teaches receiving at least one of the keywords in the index for the database arrangement as a user-input (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. At 401, an object to be searched is received. Then, the object classification module 106 for example obtains the established classification policy as described above and parses the classification policy, i.e., through a matching with the constraints in the classification conditions of the classification policy."), where the classification condition is user defined, and may contain keywords as one of the search values (Huang, et al. [0054]: "Similarly, users may establish another classification condition through method 200, which provides that under root elements “/dmftdoc” of the XML document, if “object_name” of objects contains “test 3456” and “key_words” contains “testing”, the objects are classified into “collection2”.”).
Huang, et al. also teaches identifying document identifiers corresponding to the user-input from the index for the database arrangement (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. [...] If the constraint involves metadata of the object, proceed to block 403 to obtain metadata of the object.").
Huang, et al. also teaches retrieving metadata of the document identifiers corresponding to the user-input from the database arrangement (Huang, et al. [0062]: "Therefore, the object classification module 106 may obtain metadata of the object from the information repository 104.").
Regarding claim 4, Huang, et al. teaches wherein the meta-document is in JavaScript Object Notation (JSON) format (Huang, et al. [0031]: “document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information”).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 Al and Skidmore, et al. US Pat 9996535 B1 as applied to claim 1 above, and further in view of Gardner et al. U.S. PG Pub.
Regarding claims 2 and 6, Huang, et al. and Skidmore, et al. do not teach wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts. Gardner, et al. teaches wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts (Gardner, et al. [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Gardner, et al. with Huang, et al. and Skidmore, et al., that in order to expand a document's associated keywords to include similar terms, they would combine the document metadata keywords from Huang, et al. and Skidmore, et al. with the ontological keyword extension from Gardner, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163